Citation Nr: 1827494	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative arthritis of the lumbar spine (lumbar spine disability) in excess of 20 percent from September 24, 2012.

2.  Entitlement to an increased disability rating for left lower extremity radiculopathy, in excess of 10 percent from September 24, 2012, and in excess of 20 percent from September 15, 2017.

3.  Entitlement to a higher initial disability rating for right lower extremity radiculopathy, in excess of 10 percent from April 17, 2013, and in excess of 20 percent from September 15, 2017.

4.  Entitlement to service connection for a cervical spine disorder as secondary to the lumbar spine disability.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 and September 2013 rating decisions of the RO in Roanoke, Virginia.  The December 2009 rating decision, in pertinent part, increased the disability rating for the lumbar spine disability to 20 percent from September 15, 2009, granted service connection for left lower extremity radiculopathy and assigned a 10 percent initial disability rating from September 15, 2009, and denied service connection for right lower extremity radiculopathy, a cervical spine disorder.  In February 2010, the Veteran submitted a Notice of Disagreement (NOD), in pertinent part, as to the issues of service connection for right lower extremity radiculopathy and a cervical spine disorder; the Veteran did not submit a NOD as to the issues of an increased rating for the lumbar spine disability and the initial disability rating assigned for the left lower extremity radiculopathy; thus, the December 2009 rating decision became final as to those issues.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In September 2012, the Veteran submitted a claim for increased ratings for the lumbar spine disability and the left lower extremity radiculopathy, which was denied in the September 2013 rating decision.  In October 2013, the Veteran submitted a NOD as to the September 2013 rating decision, seeking a 60 percent disability rating for the lumbar spine disability and a 30 percent disability rating for the left lower extremity radiculopathy.

In a July 2015 rating decision, the RO in Atlanta, Georgia, granted service connection for right lower extremity radiculopathy and assigned a 10 percent initial disability rating from April 17, 2013.  Jurisdiction over this case currently remains with the RO in Roanoke, Virginia.  In August 2015, the Veteran submitted a NOD as to the July 2015 rating decision, seeking a 30 percent initial disability rating for the right lower extremity radiculopathy.

In March 2017, the Veteran testified at a Board videoconference hearing at the RO in Roanoke, Virginia, with the Veteran's representative appearing by videoconference from the Veteran's Center in Knoxville, Tennessee, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

In July 2017, the Board remanded the matter for further development.  The Board finds that the July 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	Throughout the entire rating period on appeal from September 24, 2012, the lumbar spine disability has been manifested by pain, stiffness, and limitation of forward flexion between 70 degrees and 90 degrees.

2.	Throughout the entire rating period on appeal from September 24, 2012, the lumbar spine disability has not been manifested by ankylosis, limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

3.	For the rating period on appeal from September 24, 2012 to September 15, 2017, the left lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

4.	For the rating period on appeal from September 15, 2017, the left lower extremity radiculopathy did not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.

5.	For the initial rating period on appeal from April 17, 2013, the right lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

6.	For the initial rating period on appeal from September 15, 2017, the right lower extremity radiculopathy did not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve.

7.	The Veteran is currently diagnosed with a cervical strain.

8.	The current cervical strain is not caused by the service-connected lumbar spine disability or worsened in severity beyond natural progress by the service-connected lumbar spine disability. 

9.	The Veteran maintained substantially gainful employment through September 30, 3016.

10.	From September 30, 2016, the Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.	For the entire rating period on appeal from September 24, 2012, the criteria for an increased disability rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.	The criteria for an increased disability rating for left lower extremity radiculopathy, in excess of 10 percent from September 24, 2012 to September 15, 2017, and in excess of 20 percent from September 15, 2017, have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2017).

3.	The criteria for a higher initial disability rating for right lower extremity radiculopathy, in excess of 10 percent from April 17, 2013 to September 15, 2017, and in excess of 20 percent from September 15, 2017, have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2017).

4.	The criteria for service connection for a cervical spine disorder, claimed as secondary to the service-connected lumbar spine disability, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5.	For the relevant rating period on appeal, the criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, with respect to the issues of an increased rating for a lumbar spine disability and left lower extremity radiculopathy, the RO provided the Veteran notice in March 2013, prior to issuing the September 2013 rating decision denying increased ratings for the lumbar spine disability and left lower extremity radiculopathy.  

The Veteran is challenging the initial disability rating assigned following the grant of service connection for right lower extremity radiculopathy.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for right lower extremity radiculopathy, no additional notice is required regarding this downstream element of the service connection claim.  

With respect to the issue of service connection for a cervical spine disorder, the RO provided notice to the Veteran in October 2009, prior to adjudication in December 2009, which denied service connection for a cervical spine disorder.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in April 2013 and September 2017, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2013 and September 2017 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided observations and clinical findings. 

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the lumbar spine disability did not undergo an increase within the one year period before the claim was filed with VA in September 2012; similarly, the weight of the evidence demonstrates the left lower extremity radiculopathy did not undergo an increase within the one year period before the claim was filed with VA in September 2012.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. 505.  The Board has also considered whether a staged rating is warranted for the lumbar spine disability, and finds that the severity and degree of functional impairment of the lumbar spine disability have not changed during the course of the appeal so as to warrant staged ratings, as discussed below.  The RO has already assigned staged ratings for the left lower extremity radiculopathy.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  In this case, the RO has already assigned staged ratings for the right lower extremity radiculopathy as discussed below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rating the Lumbar Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran is in receipt of a 20 percent rating for the service-connected lumbar spine disability under the General Rating Formula for the entire rating period on appeal from September 24, 2012 (date of claim).  See 38 C.F.R. § 4.71a.  The Veteran generally contends that an increased disability rating higher than 20 percent is warranted for the lumbar spine disability.  During the March 2017 Board hearing, the Veteran testified that the lumbar spine disability has manifested in symptoms of constant pain, stiffness, and radiating pain that is exacerbated following prolonged sitting.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under the IVDS Rating Formula (Diagnostic Code 5243), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal from September 24, 2012, the criteria for an increased rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated.  Throughout the rating period on appeal from September 24, 2012, the lumbar spine disability has more nearly approximated painful limitation of motion of the thoracolumbar spine with forward flexion greater than 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least four weeks during a 12 month period.

In May 2013, VA received a private examination report from Dr. J.M. dated in November 2012.  The November 2012 private examination report includes range of motion testing of the lumbar spine, which shows forward flexion to 45 degrees, with pain starting at 25 degrees, and that the combined range of motion of the thoracolumbar spine was 135 degrees.  The November 2012 private examination report also represents positive findings of altered gait and posture due to functional leg length discrepancy, which is contrary to subsequent findings of normal balance and gait reflected in both VA and private treatment records.  See December 2015 private treatment record; May 2017 VA treatment record.

The Veteran underwent a VA examination in April 2013.  The April 2013 VA examination report reflects range of motion testing revealed forward flexion to 90 degrees with no objective evidence of painful motion and a combined range of motion of the thoracolumbar spine of 235 degrees.  The April 2013 VA examination report indicates negative findings for guarding or muscle spasms, muscle atrophy, and ankylosis.  Further, the April 2013 VA examination report reflects gait and posture were within normal limits and that the Veteran reported episodes of flare-ups that resulted in an additional loss of 10 degrees of left lateral rotation.

The Veteran underwent another VA examination in September 2017, during which he reported a worsening of the lumbar spine symptoms of pain, stiffness, lack of sensation, popping, and episodes of flare ups.  Forward flexion was measured to 70 degrees, with a combined range of motion in the thoracolumbar spine of 175 degrees, and pain noted on examination that the VA examiner assessed did not cause functional loss.  The September 2017 VA examiner assessed no additional loss of function or range of motion in the thoracolumbar spine following repetitive use testing.  The September 2017 VA examination report also shows negative findings for muscle atrophy, guarding, muscle spasm, ankylosis, and IVDS of the thoracolumbar spine. 

The Veteran testified during the March 2017 Board hearing that he missed 14 days of work in 2013, 10 days of work in 2014, and 2 days of work in 2015 due to the service-connected lumbar spine disability; however, the evidence does not show the Veteran experienced incapacitating episodes with a total duration of at least four weeks during a 12 month period at any point during the rating period on appeal (criteria for a 40 percent rating under Diagnostic Code 5243).

Based on the foregoing, the Board finds that, for the entire rating period on appeal from September 24, 2012, the overall disability picture of the service-connected lumbar spine disability, derived from lay and medical evidence of record, did not more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less (criteria for a 40 percent rating) or favorable ankylosis of the entire thoracolumbar spine (criteria for a 40 percent rating).  Although the November 2012 private examination report represents findings of forward flexion limited to 45 degrees with pain starting at 25 degrees and an altered gait, these are the only findings suggesting severity of the lumbar spine disability that more nearly approximates the criteria for a 40 percent rating, and are inconsistent with the overall disability picture of the lumbar spine disability shown in other VA and private treatment records throughout the rating period on appeal, including before and after this private report that was rendered by the private examiner for compensation purposes.  

Specifically, prior to the rating period on appeal, an October 2009 VA examination report reflects forward flexion measured to 60 degrees, with pain beginning at 50 degrees (criteria for a 20 percent rating), and a combined range of motion in the thoracolumbar spine of 125 degrees with pain (criteria for a 10 percent rating), without guarding, weakness, muscle atrophy, ankylosis, or incapacitating episodes.  While the October 2009 VA examination report shows positive findings for muscle spasms, the VA examiner found that muscle spasms were not productive of an abnormal gait.

During the rating period on appeal, and subsequent to the November 2012 private examination report, a December 2015 private treatment record shows examination of the Veteran revealed normal balance, gait, and coordination.  The April 2013 and September 2017 VA examination reports discussed above show forward flexion to 90 degrees and 70 degrees respectively (criteria for a 10 percent rating), and VA treatment records from as recently as May 2017 reflect the Veteran demonstrated a non-ataxic gait.  As such, the Board finds that the isolated findings contained within the November 2012 private examination report are outweighed by the subsequent VA and private treatment records that demonstrate the symptomatology and overall disability picture of the lumbar spine disability more nearly approximate the criteria for a 20 percent disability rating under the General Rating Formula.

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that an increased disability rating for the lumbar spine disability in excess of 20 percent is warranted for the entire rating period from September 24, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.

Increased Rating for Left Lower Extremity Radiculopathy and 
Initial Rating for Right Lower Extremity Radiculopathy

The Veteran is in receipt of a 10 percent disability rating for left lower extremity radiculopathy from September 24, 2012 to September 15, 2017, and a 20 percent rating from September 15, 2017 under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2017).  The Veteran is also in receipt of an initial 10 percent disability rating for the right lower extremity radiculopathy from April 17, 2013 to September 15, 2017, and an initial 20 percent rating from September 15, 2017 forward.

Under the Diagnostic Code 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a (2017).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding assignment of a disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

The April 2013 VA examination report reflects positive findings for mild radiculopathy in the bilateral lower extremities affecting the sciatic nerve; muscle strength and sensory examinations in the bilateral lower extremities were normal.  On the contrary, the May 2013 private examination report reflects Dr. J.M.'s findings of severe pain from sciatic nerve impingement in the left and right lower extremities that resulted in widespread sensory loss and loss of muscle strength in the legs.  The record also contains a May 2015 private medical opinion provided by Dr. D.M., which was rendered based solely on a review of the lay and medical evidence of record and a telephone interview with the Veteran.  Dr. D.M. opined based on review of the Veteran's treatment records that the left and right lower extremity radiculopathies had resulted in a moderate severe to severe functional impairment of the legs.  Both Dr. J.M. and Dr. D.M.'s assessments are inconsistent with, and outweighed by, the disability picture shown in contemporaneous VA treatment records, during which the Veteran was seeking treatment rather than compensation, and during which the Veteran was physically examined.  As Dr. D.M. based the assessment solely on record review, it is unclear how this doctor arrives at a conclusion of severity that is contrary to the specifically measured results that are of record and that were recorded during examination and treatment of the Veteran.  A February 2013 VA treatment record shows examination of the lower extremities revealed 2+ pedal pulses without evidence of pedal edema, and a neurologic examination revealed 2/4 reflexes, 5/5 muscle strength, and sensation was intact.  See also January 2014 VA treatment record; April 2015 VA treatment record.  

VA and private treatment records for the period from September 24, 2012 to September 15, 2017 do not show that the left lower extremity radiculopathy had resulted in moderate incomplete paralysis of the left lower extremity.  VA and private treatment records from April 13, 2013 to September 15, 2017 also do not reflect the right lower extremity radiculopathy had resulted in moderate incomplete paralysis of the right lower extremity.

For these reasons, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8520 for the left lower extremity radiculopathy from September 24, 2012 to September 15, 2017, or that a higher initial disability rating  is warranted in excess of 10 percent for the right lower extremity radiculopathy from April 13, 2013 to September 15, 2017.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that a disability rating in excess of 20 percent is not warranted for the left or right lower extremity radiculopathies from September 15, 2017 forward.  The September 2017 VA examination report for back conditions reflects full muscle strength in the lower extremities, but decreased sensation in the left and right foot and toes.  The September 2017 VA examiner assessed that the radiculopathy affecting the bilateral lower extremities is mild.  As the record does not contain any other evidence indicating that the left or right lower extremity radiculopathy has been manifested by moderately severe incomplete paralysis of the sciatic nerve (criteria for a 40 percent rating) for the period from September 15, 2017, the Board finds that a disability rating in excess of 20 percent is not warranted under Diagnostic Code 8520.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

During the March 2017 Board hearing, the Veteran's representative asserted that extraschedular consideration in this case is warranted based on fundamental objections that the rating criteria under the IVDS Rating Formula are based on the duration of incapacitating episodes in a 12 month period and required bed rest as prescribed by a physician; however, the undersigned VLJ explained to the Veteran and representative that consideration of an extraschedular rating is appropriate only in cases where a veteran identifies a symptom or functional impairment that is not adequately contemplated by the schedular rating criteria.  See March 2017 Board hearing transcript, pgs. 50-51.  Further, the undersigned VLJ indicated that consideration for an extraschedular rating is not appropriate where a veteran simply disagrees with the rating system.  

The record also contains a May 2015 private statement provided by Dr. D.M. that the service-connected lumbar spine disability should be assigned an increased disability rating on an "extraschedular basis."  Dr. D.M.'s statement was based on a review of the lay and medical evidence of record and a telephone interview with the Veteran; however, Dr. D.M. did not conduct an in-person physical examination of the Veteran prior to providing a medical opinion as to the current severity of the service-connected lumbar spine disability.  Dr. D.M. did not physically examine the Veteran and did not conduct clinical testing to independently determine the severity or functional impairment caused by of the lumbar spine disability.  Nonetheless, 
Dr. D.M. asserted that the service-connected lumbar spine disability should be rated on an "extraschedular basis" based on his opinion that the IVDS Rating Formula is antiquated.  Notwithstanding Dr. D.M.'s misuse of an adjudicatory term ("extraschedular") when stepping into the role of advocate for the Veteran to urge application of specific adjudicatory rating criteria, the May 2015 private medical opinion does not in fact report or assert the presence of any symptoms or impairment of the lumbar spine disability that are not contemplated by the schedular rating criteria; therefore, notwithstanding the purported invocation of an increased rating on an "extraschedular basis," Dr. D.M.'s statement has no tendency to suggest that extraschedular consideration is appropriate in this case, especially given that Dr. D.M.'s description of the Veteran's lumbar spine symptoms are all contemplated by the schedular rating criteria under the General Rating Formula, as discussed below.  See e.g. May 2015 private medical opinion, pgs. 10, 22-24 (describing symptoms of flare-ups, pain, painful motion, limited motion due to pain, difficulty with prolonged sitting and standing, and fatiguability; see 38 C.F.R. §§ 4.40, 4.45, 4.59).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the service-connected lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, stiffness, muscle spasm, guarding, and limitation of motion due to pain and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).  

All the symptomatology and functional impairment described above result from the limitation of motion of the thoracolumbar spine, to include as due to pain, stiffness, muscle spasm.  All the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

The Board further finds the schedular criteria are adequate to rate the Veteran's left and right lower extremity radiculopathies, and no referral for extraschedular consideration is required.  The bilateral lower extremity radiculopathies have primarily manifested in symptoms of numbness, impaired sensation, intermittent pain, and mild to moderate incomplete paralysis of the sciatic nerve.  The schedular rating criteria specifically include numbness, decreased sensation, painful paralysis, and incomplete paralysis as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The schedular rating criteria, including Diagnostic Codes 8520, 8620, 8720, provide for disability ratings based on the overall severity of complete or incomplete paralysis, neuritis, or neuralgia in the sciatic nerve, respectively, and specifically contemplate such symptomatology and functional impairment.  In this case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Absent any exceptional factors associated with lumbar spine disability and the bilateral lower extremity radiculopathies, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with a cervical strain, which is listed not as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that a current cervical spine disorder was either caused or aggravated by the service-connected lumbar spine disability.  This is the sole contention or theory of service connection, and he has advanced no other theory of entitlement to service connection.  See March 2017 Board hearing transcript, pgs. 36-37.  Initially, the Board finds that the Veteran has a current cervical spine disorder.  A September 2017 VA examination report reflects a diagnosis of cervical strain.

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current cervical spine disorder was either caused or aggravated by the service-connected lumbar spine disability.  The May 2013 private medical opinion contains Dr. J.M.'s opinion that the service-connected lumbar spine disability caused postural deficiencies, resulting in functional leg length difference and structural compensation, which in turn causes chronic pain syndrome throughout the body including in the neck.  As discussed above, the findings of altered gait and posture due to functional leg length discrepancy contained in the May 2013 private examination report is contrary to subsequent findings of normal balance and gait reflected in both VA and private treatment records.  See December 2015 private treatment record; May 2017 VA treatment record.  As the May 2013 private medical opinion is based on inaccurate factual premise that the Veteran had an altered gait, the Board finds that it is of no probative value in establishing whether the cervical strain is etiologically related to the service-connected lumbar spine disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The September 2017 VA examination report contains the VA examiner's opinion that the Veteran's cervical strain is less likely than not etiologically related to or aggravated by the service-connected lumbar spine disability.  The September 2017 VA examiner explained that there is no correlation between the lumbar spine disability and the cervical spine strain, and that the medical evidence of record does not support such a link.  The September 2017 VA examiner's opinion is supported by multiple VA treatment record entries reflecting findings during treatment of a normal gait.

The Board has also considered the Veteran's contentions and several lay statements of record that assert the current neck disorder is caused or aggravated by the service-connected lumbar spine disability.  Although the Veteran asserts the service-connected lumbar spine disability has caused a cervical spine disorder, he is a lay person and, while competent to relate symptoms such as neck pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex orthopedic disorders.  Orthopedic disorders can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Diagnosing orthopedic disorders involves some internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  The Veteran has not been shown to have such knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondro-malacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

The weight of the evidence shows that the current cervical spine disorder is not etiologically related to the service-connected lumbar spine disability on either a causation or aggravation basis.  38 C.F.R. § 3.310.  Consequently, the Veteran's purported opinion attributing the current cervical spine symptoms to the service-connected lumbar spine disability is of no probative value.  The weight of the lay and medical evidence of record is against finding a causal or aggravation relationship between the cervical spine disorder and the service-connected lumbar spine disability.  As the preponderance of the evidence is against the claim, the Board finds that the appeal for service connection for a cervical spine disorder as secondary to the service-connected lumbar spine disability must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities.  The Veteran testified that he elected to take an early retirement from his employment as a mail carrier due to back problems.  

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  Prior to October 12, 2015, the Veteran's disabilities did not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  At that time, the Veteran was service connected for a lumbar spine disability (20 percent disabling), left lower extremity radiculopathy (10 percent disabling), right lower extremity radiculopathy (10 percent disabling), left lateral collateral ligament sprain (10 percent disabling), bilateral tinnitus (10 percent disabling), gastroesophageal reflux disease (0 percent disabling), and left ear hearing loss (0 percent disabling); these disabilities did not reach a combined 70 percent rating.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter as the Veteran had been gainfully employed for the period prior to October 15, 2015.  During the March 2017 Board hearing, the Veteran testified that he had been gainfully employed in the same position as a carrier with the U.S. Postal Service from September 1998 to September 2016.

Beginning on October 15, 2015, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  As of October 15, 2015, the Veteran was service connected for a lumbar spine disability (20 percent disabling), left lower extremity radiculopathy (10 percent disabling), right lower extremity radiculopathy (10 percent disabling), left lateral collateral ligament sprain (10 percent disabling), bilateral tinnitus (10 percent disabling), gastroesophageal reflux disease (10 percent disabling), and left ear hearing loss (0 percent disabling).

Notwithstanding the above, the weight of the evidence demonstrates that the Veteran was not unable to maintain or sustain substantially gainful employment.  As discussed above, the Veteran had been gainfully employed through September 30, 2016.  During the March 2017 Board hearing, the Veteran testified that he elected to take an early retirement from employment as a mail carrier due to back problems.  The record contains numerous lay statements, including from the Veteran's co-workers and children, attesting to the Veteran's physical ailments and providing opinions that the Veteran is not employable.  The evidence also includes the May 2013 private medical opinion from Dr. J.M., the May 2015 private medical opinion from Dr. D.M, and a February 2016 letter from Dr. J.M., wherein the doctors assert that the Veteran's service-connected disabilities prevent him from performing the duties required as a mail carrier; specifically, the Veteran has difficulty performing physical tasks such as lifting boxes, carrying a mail bag, and continuously twisting to deposit mail into mailboxes due to the service-connected lumbar spine disability.  However, the question before the Board is not whether the Veteran can obtain or maintain substantially gainful employment only as a mail carrier, but rather the Board must evaluate whether the Veteran is prevented from obtaining or maintaining any substantially gainful employment due to the service-connected disabilities.

Even assuming that the service-connected disabilities prevent the level of physically demanding employment as was required as a mail carrier, the evidence does not show that the service-connected disabilities prevent all substantially gainful sedentary employment.  The Veteran testified during the March 2017 Board hearing that he experiences difficulty with prolonged sitting and that he needs to stretch out or the back and leg muscles would become very painful; however, to the extent that such pain impacts the Veteran's ability to work, that occupational impairment is already contemplated by the schedular disability ratings assigned to the respective service-connected disabilities and has not been shown to prevent substantially gainful employment.  Further, Dr. J.M.'s February 2016 letter assesses the service-connected lumbar spine disability has minimal impact on other daily activities or household chores.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

For the entire rating period on appeal from September 24, 2012, a disability rating in excess of 20 percent for the lumbar spine disability is denied.

A disability rating for left lower extremity radiculopathy, in excess of 10 percent from September 24, 2012 to September 15, 2017, and in excess of 20 percent from September 15, 2017, is denied.

A higher initial disability rating for right lower extremity radiculopathy, in excess of 10 percent from April 17, 2013 to September 15, 2017, and in excess of 20 percent from September 15, 2017, is denied.

Service connection for a cervical spine disorder as secondary to the service-connected lumbar spine disability is denied.

A TDIU is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


